Case 1:20-cr-00091-LG-RPM Document 110 Filed 09/09/21 Page 1 of 8




                                                               81,7('67$7(6',675,&7&2857
                                                              6287+(51',675,&72)0,66,66,33,


                                                                      FILE D
                                                                       Sep 09 2021
                                                                $57+85-2+16721&/(5.
                                                                              
Case 1:20-cr-00091-LG-RPM Document 110 Filed 09/09/21 Page 2 of 8
Case 1:20-cr-00091-LG-RPM Document 110 Filed 09/09/21 Page 3 of 8
Case 1:20-cr-00091-LG-RPM Document 110 Filed 09/09/21 Page 4 of 8
Case 1:20-cr-00091-LG-RPM Document 110 Filed 09/09/21 Page 5 of 8
Case 1:20-cr-00091-LG-RPM Document 110 Filed 09/09/21 Page 6 of 8
Case 1:20-cr-00091-LG-RPM Document 110 Filed 09/09/21 Page 7 of 8
Case 1:20-cr-00091-LG-RPM Document 110 Filed 09/09/21 Page 8 of 8
